Chancellor Desaussure
delivered the following decree :
Jt is ordered and decreed, that the defendants do bring into this court and deliver up to the complainants, the deed which William Fortune executed, conveying to them the land in dispute between the parties, and also' such other grants and conveyances, as relate to the said estate, as the said William Fortune delivered to them-
It is further decreed that the defendants do execute such releases of all the title to the land in question, which they may have derived from the conveyance of William Fortune to them, as shall be prepared by the commissioner of this court for that purpose.
It is further ordered that each party do pay his own hosts of suit.